Exhibit 10.2.87
SECOND AMENDMENT TO THE
SECOND AMENDED AND RESTATED
MIRANT SERVICES SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     WHEREAS, Mirant Services, LLC (“Company”) has adopted the Second Amended
and Restated Mirant Services Supplemental Executive Retirement Plan, effective
as of January 1, 2009 (“Plan”); and
     WHEREAS, the Board of Managers of the Company (“Board”) is authorized
pursuant to Section 6.2 of the Plan to amend the Plan at any time;
     NOW, THEREFORE, the Board hereby amends the Plan as follows effective
January 1, 2010:
1.
     Section 5.3 is hereby deleted and the following is substituted in lieu
thereof:
“5.3 FICA Taxes.

  (a)   The Participant’s first annual payment of the Participant’s SERP Benefit
shall be reduced by the amount necessary to pay any tax due under the Federal
Insurance Contributions Act with respect to the amount of the Participant’s
Accrued SERP Benefit (“FICA Tax”).     (b)   The Committee, in its discretion,
may elect to take FICA Taxes into account on any date or dates prior to the
Resolution Date but no earlier than the date described in the following
sentence. The earliest date FICA Taxes can be taken into account is the later of
(i) the date on which services are rendered which creates the SERP Benefit
subject to the FICA Tax or (ii) the date on which the right to the SERP Benefit
is no longer subject to a substantial risk of forfeiture. (See Treasury
Regulation Section 31.3121(v)(2)-1(e)(4)(ii) or its successor.)”

*******************
     Except as amended herein by this Second Amendment, the Plan shall remain in
full force and effect as amended and restated by the Company prior to the
adoption of this Second Amendment.
     IN WITNESS WHEREOF, the Board through a duly authorized officer of the
Company has adopted this Second Amendment to the Plan on this 3rd day of
December, 2010, to be effective as of the date listed above.

            MIRANT SERVICES, LLC
      By:   /s/ Kevin P. Boudreaux         Kevin P. Boudreaux        Vice
President, Administration   

 